Case 3:21-cv-00325-MMH-JBT Document 1 Filed 03/23/21 Page 1 of 52 PageID 1




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA
                             JACKSONVILLE DIVISION


TANEKIA DURHAM

         Plaintiff,

vs.

WAL-MART STORES EAST, LP,
A foreign limited partnership,

     Defendant.
___________________________________________/


 NOTICE OF REMOVAL OF DEFENDANT WAL-MART STORES EAST,
                          LP

Pursuant to 28 U.S.C. §§ 1441 and 1446, Defendant, WAL-MART STORES

EAST, LP, a foreign limited partnership, (“Walmart”), hereby removes the civil

action, Case No. 2021-CA-001000, from the Circuit Court, Fourth Judicial Circuit,

Duval County, Florida, to the United States District Court for the Middle District

of Florida, Jacksonville Division.       The removal of this civil action is proper

because:

      1. Walmart is the sole defendant in this civil action filed in the Circuit Court,

Fourth Judicial Circuit, Duval County, Florida, Case No.: 2021-CA-001000, on or

about February 19, 2021, titled “Tanekia Durham v. Wal-Mart Stores East, LP,

(the “State Court Action”).
 Case 3:21-cv-00325-MMH-JBT Document 1 Filed 03/23/21 Page 2 of 52 PageID 2

Case No.: 2021-CA-001000
Page 2

   2. Walmart was served with the Summons and Complaint in the State Court

Action on February 24, 2021. This removal petition is therefore timely as it is filed

within thirty (30) days after receipt of the Summons and Complaint. See 28 U.S.C.

§ 1446(b).

   3. Walmart removes this case on the basis of 28 U.S.C. §§ 1332 as there is

complete diversity of citizenship among the parties.1

   4. Plaintiff, Tanekia Durham, is a resident of Duval County, Florida.

   5. Walmart is a registered Limited Partnership in the State of Delaware and has

its principal place of business in Bentonville, Arkansas, for purposes of 28 U.S.C

§§ 1332 and 1441. A copy of the foreign filing with the State of Florida Division

of Corporations is attached hereto Exhibit “A”.

   6. Walmart has been advised that the amount in controversy exceeds $75,000,

exclusive of interest and costs. Specifically, Plaintiff, in her Civil Cover Sheet,

filed with the Duval County Clerk of Court at the time of the filing of the State

Court Action, indicated that the amount of Plaintiff’s claim exceeded $100,000.00.

In addition, Plaintiff, in the prayer for relief, requested damages including bodily

injury and resulting pain and suffering, disability, disfigurement, mental anguish,

loss of capacity for the enjoyment of life, expense of hospitalization, medical and

nursing care and treatment, loss of earnings, loss of ability to earn money, loss of
 Case 3:21-cv-00325-MMH-JBT Document 1 Filed 03/23/21 Page 3 of 52 PageID 3

Case No.: 2021-CA-001000
Page 3

the ability to care for his (sic) home, his (sic) household and his (sic) personal

needs, and aggravation of any previously existing condition.

   7. Attached hereto as Composite Exhibit “B” and incorporated by reference as

part of the Notice of Removal are true and correct copies of the process and

pleadings in the State Court Action, including the Civil Cover Sheet referenced in

Paragraph 6. No further proceedings have taken place in the State Court Action.

   8. A copy of this Notice of Removal Exhibit “C” is being served upon

Plaintiff’s counsel concurrently with the Clerk of the Circuit Court, Fourth Judicial

Circuit, Duval County, Florida.

   WHEREFORE, Defendant Walmart hereby removes to this Court the State

Court Action.

                           CERTIFICATE OF SERVICE

       WE HEREBY CERTIFY that a true and correct copy of the foregoing has

been furnished via Electronic Mail, to all counsel of record on the attached Service

List, this 23rd day of March 2021.

                                         LUKS, SANTANIELLO, PETRILLO &
                                         COHEN
                                         Attorneys for Defendant
                                         301 W BAY STREET
                                         SUITE 1010
                                         JACKSONVILLE, FL 32202
                                         Telephone: (904) 791-9191
                                         Facsimile: (904) 791-9196
 Case 3:21-cv-00325-MMH-JBT Document 1 Filed 03/23/21 Page 4 of 52 PageID 4

Case No.: 2021-CA-001000
Page 4



                                    By:     /s/ Jessalea M. Shettle
                                          TODD T. SPRINGER
                                          Florida Bar No.: 178410
                                          Jessalea M. Shettle
                                          Florida Bar No.: 127614
                                          LUKSJAX-Pleadings@LS-Law.com



SERVICE LIST
Morgan and Morgan, P.A.
Sarah A. Foster. Esq
76 S. Laura Street, Suite 1100
Jacksonville, Florida 32202
sfoster@forthepeople.com
vharrison@forthepeople.com
lcubera@forthepeople.com
Case 3:21-cv-00325-MMH-JBT Document 1 Filed 03/23/21 Page 5 of 52 PageID 5




                       EXHIBIT A
Case 3:21-cv-00325-MMH-JBT Document 1 Filed 03/23/21 Page 6 of 52 PageID 6

                                                                                                     Service of Process
                                                                                                     Transmittal
                                                                                                     02/24/2021
                                                                                                     CT Log Number 539103958
  TO:         Kim Lundy Service Of Process
              Walmart Inc.
              702 SW 8TH ST
              BENTONVILLE, AR 72716-6209

  RE:         Process Served in Florida

  FOR:        Wal-Mart Stores East, LP (Domestic State: DE)




  ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

  TITLE OF ACTION:                                 Durham Tanekia, Pltf. vs. Wal-Mart Stores East, LP, Dft.
  DOCUMENT(S) SERVED:                              Summons, Complaint, First Request(s), Notice(s), Interrogatories
  COURT/AGENCY:                                    Duval County Circuit Court, FL
                                                   Case # 162021CA001000XXXXMA
  NATURE OF ACTION:                                Personal Injury - Failure to Maintain Premises in a Safe Condition - 05/30/2020, 9890
                                                   Hutchinson Park Drive, Jacksonville, Duval County, Florida
  ON WHOM PROCESS WAS SERVED:                      C T Corporation System, Plantation, FL
  DATE AND HOUR OF SERVICE:                        By Process Server on 02/24/2021 at 16:11
  JURISDICTION SERVED :                            Florida
  APPEARANCE OR ANSWER DUE:                        Within 20 days after service, exclusive of the day of service (Document(s) may
                                                   contain additional answer dates)
  ATTORNEY(S) / SENDER(S):                         Sarah A. Foster
                                                   Morgan & Morgan, P.A.
                                                   76 South Laura Street, Suite 1100
                                                   Jacksonville, FL 32202
                                                   904-361-4442
  REMARKS:                                         The documents received have been modified to reflect the name of the entity being
                                                   served.
  ACTION ITEMS:                                    CT has retained the current log, Retain Date: 02/25/2021, Expected Purge Date:
                                                   03/02/2021

                                                   Image SOP
                                                   Email Notification, Kim Lundy Service Of Process ctlawsuits@walmartlegal.com

  REGISTERED AGENT ADDRESS:                        C T Corporation System
                                                   1200 South Pine Island Road
                                                   Plantation, FL 33324
                                                   877-564-7529
                                                   MajorAccountTeam2@wolterskluwer.com
  The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
  relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)




                                                                                                     Page 1 of 2 / EC
Case 3:21-cv-00325-MMH-JBT Document 1 Filed 03/23/21 Page 7 of 52 PageID 7

                                                                                                      Service of Process
                                                                                                      Transmittal
                                                                                                      02/24/2021
                                                                                                      CT Log Number 539103958
  TO:         Kim Lundy Service Of Process
              Walmart Inc.
              702 SW 8TH ST
              BENTONVILLE, AR 72716-6209

  RE:         Process Served in Florida

  FOR:        Wal-Mart Stores East, LP (Domestic State: DE)




  of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
  advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
  therein.




                                                                                                      Page 2 of 2 / EC
     Case 3:21-cv-00325-MMH-JBT Document 1 Filed 03/23/21 Page 8 of 52 PageID 8



                                                               Wolters Kluwer

                        PROCESS SERVER DELIVERY DETAILS




Date:                     Wed, Feb 24, 2021

Server Name:              Drop Service




Entity Served             WAL-MART STORES EAST, LP

Agent Name                C T CORPORATION SYSTEM

Case Number               162021CA001000XXXXMADIVCVC

J urisdiction             FL




                                                       11
           Case 3:21-cv-00325-MMH-JBT Document 1 Filed 03/23/21  Page 9 of 52 PageID 9 Div: CV-C
                                                             16-2021-CA-001000-XXXX-MA

    Filing # 121627871 E-Filcd 02/19/2021 10:49:13 AM


                                                                 IN THE CIRCUIT COURT, FOURTH
                                                                 JUDICIAL CIRCUIT, IN AND FOR
                                                                 DUVAL COUNTY,FLORIDA

                                                                 CASE NO.:
                                                                 DIVISION:

            TANEKIA DURHAM,

                    Plaintiff,

            VS.


            WAL-MART STORES EAST,LP,


                    Defendant.


                                                         SUMMONS

            THE STATE OF FLORIDA:

            To all and singular sheriffs ofsaid state:

                    YOU ARE HEREBY COMMANDED to serve this Summons, a copy of the Complaint,
            Plaintiff's Notice of Service of Interrogatories to Defendant, Plaintiffs Interrogatories to
            Defendant, Plaintiffs Request for Production to Defendant, and Plaintiffs Request for Admissions
            to Defendant in the above-styled cause upon the Defendant:

                                     . 1VAL-MART STORE EAST
                          C/O ITS REGIS            T,C T CORPORATION SYSTEM
                                      1200 SOUTH PINE ISLAND ROAD
                                           PLANTATION,FL 33324

                    Each Defendant is hereby required to serve written defenses to said Complaint or Petition
            on Plaintiff's attorney: Sarah A. Foster, Esquire, Morgan & Morgan, P.A., 76 South Laura
            Street, Suite 1100, Jacksonville, Florida 32202, Telephone: (904) 361-4442; Email:
            sarahfoster@forthepeople.com within twenty(20) days after service of this Summons upon you,
            exclusive of the day of service, and to file the original of said written defenses with the Clerk of
            said Court either before service on Plaintiffs attorney or immediately thereafter. If you fail to do
            so, a default will be entered against you for the relief demanded in the Complaint or Petition.




                                                                                                                   4




ACCEPTED: DUVAL COUNTY,JODY PHILLIPS, CLERK, 92/19/2021 10:57:35 AM
Case 3:21-cv-00325-MMH-JBT Document 1 Filed 03/23/21 Page 10 of 52 PageID 10




          If you are a person with a disability who needs any accommodation in order to participate
 in this proceeding, you are entitled, at no cost to you, to the provision of certain assistance. Please
 contact the ADA Coordinator at (904) 255-1695 or CRT1NTRP@coj.net at least 7 days before
 your scheduled court appearance, or immediately upon receiving this notification if the time before
 the scheduled appearance is less than 7 days; if you are hearing or voice impaired, call 711.


        WITNESS my hand and the seal ofthis Court on                Feb 19 2021

                                                            JODY PHILLIPS
                                                        Clerk ofthe Circuit Court



                                                        By
                                                                As Deputy Clerk




                                                   2
Case 3:21-cv-00325-MMH-JBT Document 1 Filed 03/23/21 Page 11 of 52 PageID 11




                                                IMPORTANT

         A lawsuit has been filed against you. You have 20 calendar days after this summons is served on
 you to file a written response to the attached complaint with the clerk of this court. A phone call will not
 protect you. Your written response, including the case number given above and the names of the parties,
 must be filed if you want the court to hear your side of the case. If you do not file your response on time,
 you may lose the case, and your wages, money and property may thereafter be taken without further
 warning from the court. There are other legal requirements. You may want to call an attorney right away.
 If you do not know an attorney, you may call an attorney referral service or legal aid office (listed in the
 phone book).

         If you choose to file a written response yourself, at the same time you file your written response to
 the court you must also mail or take a copy of your written response to the "Plaintiff/Plaintiff's Attorney"
 named above.

                                               EVIPORTANTE

          Usted ha sido demandado legalmente. Tiene veinte (20) dias, contados a partir del recibo de esta
 notificacion, para contestar la demanda adjunta, por escrito, y presentarla ante este tribunal. Una llamada
 telefonica no lo protegera; si usted desea que el tribunal considere su defensa, debe presentar su repuesta por
 escrito, incluyendo el numero del caso y los numbres. de las partes interesadas en dicho caso. Si usted no
 contesta la demanda a tiempo, pudiese perder el caso y podria ser despojado de sus ingresos y propiedades,
 o privado de sus derechos, sin previo aviso del tribunal. Existen otros requisitos legales. Si lo desea, puede
 usted consultar a un abogado immediatamente. Si no conoce a un abogado, puede llamar a una de las
 oficinas de asistencia legal que aparecen en la guia telcfonica.

          Si desea responder a la demanda por su centa, al mismo tiempo en que presenta su respuesta ante el
 tribunal, debera usted inviar por correo o entregar una copia de su respuesta a la persona denuminada abajo
 como "Plaintiff/Plaintiffs Attorney." (Demandate o Abogado del Demanadante).

                                                IMPORTANT

          Des poursuites judiciaries ont ete entreprises contre vous. Vous avez 20 jours consecutifs a partir
 de la date de fassignation de cefte citation pour deposer une response ecrite a la plainte ci-jointe aupres de
 ce Tribunal. Un simple coup de telephone est insuffisant pour vous proteger' vous etes oblige de deposer
 votre reponse ecrite, avec mention du numero de dossier ci-dessus et du nom des parties nominees ici, Si
 vous souhaitez que le Tribunal entende votre cause. Si vous ne deposez pas votre reponse ecrite dans le
 relai requis, vous risquez de perdre la cause ainsi que votre salaire, votre argent, et vos biens peuvent etre
 saisis par la suite, sans aucun preavis ulterieur du Tribunal. II y a d'autres obligations juridiques et vous
 pouvez requerir les services immediats d'un avocat. Si vous ne connaissez pas d'avocat, vous pourriez
 telephoner a un service de reference d'avocats ou a un bureau d'assistance juridique (figurant a l'annuaire de
 telephones).

         Si vous choisissez de deposer vous-meme unte response ecrite, ii vous faudra egalement, en meme
 temps que cette formalite, faire parvenir ou expedier une copie au carbone ou une photocopie de votre
 reponse ecrite au "Plaintiff/Plaintiffs Attorney"(Plaignant ou a son avocat) nomme ci-dessous.

 SARAH A.FOSTER,ESQUIRE
 MORGAN & MORGAN,P.A.
 76 SOUTH LAURA STREET,SUITE 1100
 JACKSONVILLE,FL 32202

                                                       1
         Case 3:21-cv-00325-MMH-JBT Document 1 Filed 03/23/2116-2021-CA-001000-XXXX-MA
                                                               Page 12 of 52 PageID 12 Div: CV-C

    Filing # 121627871 E-Filed 02/19/2021 10:49:13 AM


                                                                   IN THE CIRCUIT COURT, FOURTH
                                                                   JUDICIAL CIRCUIT, IN AND FOR
                                                                   DUVAL COUNTY,FLORIDA

                                                                   CASE NO.:
                                                                   DIVISION:
            TANEKIA DURHAM,

                   Plaintiff,

            VS.


            WAL-MART STORES EAST,LP,


                   Defendant.


                                                       COMPLAINT

                   Plaintiff, TANEIUA DURHAM,hereby sues Defendant, WAL-MART STORES EAST,

            LP (hereinafter "WAL-MART"),and alleges:

                   1.      This is an action for damages that exceeds the sum of THIRTY THOUSAND

            DOLLARS ($30,000.00), exclusive of costs, interest and attorneys' fees.

                   2.      At all times material hereto, including May 30, 2020, Plaintiff, TANEIUA

            DURHAM,was, and remains, a resident of Clay County, Florida.

                   3.      At all times material hereto, including May 30, 2020, Defendant, WAL-MART,

            was, and remains, a foreign profit:

                           a) operating, conducting, engaging in or camying on a business or business

                                venture in this State or having an office or agency in this state; and/or

                           b) engaged in substantial and not isolated activity within this state.

                   4.      At all times material hereto, including May 30, 2020, Defendant, WAL-MART,

            owned and/or controlled a retractable metal "dock door" located in the loading dock area of the

            store, which was free standing on the property located at 9890 Hutchinson Park Drive,

            Jacksonville, Duval County, Florida.




ACCEPTED: DUVAL COUNTY,JODY PHILLIPS, CLERK,02/19/2021 10:57:35 AM
Case 3:21-cv-00325-MMH-JBT Document 1 Filed 03/23/21 Page 13 of 52 PageID 13




        5.      At all times material hereto, including May 30, 2020, Defendant, WAL-MART,

 as the owner of the subject retractable metal dock door located in the loading dock area of the

 store, had a duty to use reasonable care in the use of said door.

        6.      At all times material hereto, including May 30, 2020, Plaintiff, TANEKIA

 DURHAM,was a business invitee lawfully on the subject property.

        7.      At the above time and place, Plaintiff, TANEKIA DURHAM, was attempting to

 unlock her own trailer door when the negligence of Defendant, WAL-MART's employees

 caused the subject retractable metal dock door to fall down onto her person.

        8.      At all times material hereto, including May 30, 2020, Defendant, WAL-MART,

 breached its duty owed to Plaintiff, TANEKIA DURHAM, by committing one or more of the

 following omissions or commissions:

        a)      Negligently failing to maintain or adequately maintain the subject dock door on or
                prior to May 30, 2020 which allowed the subject dock door to fall into a condition
                of disrepair thereby allowing and/or causing the subject dock door to collapse
                onto Plaintiff, TANEKIA DURHAM,on or about May 30, 2020, thereby causing
                the Plaintiff, TANEKIA DURHAM,to sustain serious injuries;

        b)      Negligently failing to inspect or adequately inspect the subject dock door on or
                prior to May 30, 2020 to ascertain that the subject dock door had fallen into a
                condition of disrepair, which allowed and/or caused the metal lift gate of the
                subject dock door to break and collapse on May 30, 2020, thereby causing the
                Plaintiff, TANEKIA DURHAM,to sustain serious injuries;

        c)      Negligently failing to warn or adequately warn the Plaintiff of the danger of the
                subject dock door on or prior to May 30, 2020, such that she was unable to
                ascertain the danger of the subject dock door and/or protect herself from the
                subject dock door when it collapsed onto her on May 30, 2020, thereby causing
                the Plaintiff, TANEKIA DURHAM,to sustain serious injuries;

        d)      Negligently failing to train or adequately train its employees on the safe use of the
                subject dock door such that the negligent acts of said employees caused the subject
                dock door to collapse onto Plaintiff, TANEKIA DURHAM,and cause her to sustain
                serious injuries; and/or
        e)      Negligently failing to correct or adequately correct, prior to May 30, 2020, the
                unreasonably dangerous condition of the subject dock door, which allowed and/or
                caused the subject dock door to collapse onto Plaintiff, TANEKIA DURHAM,on
                May 30, 2020, while being operated by Defendant, WAL-MART's employees,
                thereby causing the Plaintiff, TANEKIA DURHAM ,to sustain serious injuries.
Case 3:21-cv-00325-MMH-JBT Document 1 Filed 03/23/21 Page 14 of 52 PageID 14




           14.   Consequently, on May 30, 2020, at the place specified above, Plaintiff, TANEKIA

 DURHAM, was attempting to unlock her ownItrailer door when the negligence of Defendant,

 WAL-MART's employees caused the subject retractable metal dock door to fall down onto her

 person.

           15.   As a result of the above-described negligence, the Plaintiff, TANEKIA

 DURHAM,suffered bodily injury and resulting suffering, pain, disability, disfigurement, mental
                                              I
 anguish, loss of capacity for the enjoyment of life, expense of hospitalization, medical and

 nursing care and treatment, loss of earnings, loss of ability to earn money, loss of the ability to

 care for his home, his household and his personal needs, and aggravation of any previously

 existing condition. The losses are either permanent or continuing, and the Plaintiff, TANEKIA

 DURHAM,will suffer the losses in the future.

        WHEREFORE,Plaintiff, TANEKIA DURHAM,demands judgment against Defendant,

 WAL-MART,for damages, costs of this action, interest, and such other and further relief as this

 Court may deem meet and just.

                                  DEMAND FOR JURY TRIAL

        Plaintiff demands trial by jury of all issue,s so triable.

        RESPECTFULLY submitted this 18th day of February, 2021.


                                        MORGAN & MORGAN,P.A.

                                        /s/Sarah A. Foster
                                        SARAH A.FOSTER,ESQUIRE
                                        FL Bar No.: 0115462
                                        76 South Laura Street, Suite 1100
                                        Jacksonville, Florida 32202
                                        Telephone:(904)361-4442
                                        Facsimile:(904)361-7242
                                        Primary: sarahfoster@forthepeoplc.com
                                        Secondary:Ivharrison@forthepeople.com
                                        Secondary:'lcubera@forthepeople.com
                                        Attorneyfo;"Plaintiff
          Case 3:21-cv-00325-MMH-JBT Document 1 Filed 03/23/21  Page 15 of 52 PageID 15 Div: CV-C
                                                             16-2021-CA-001000-XXXX-MA

    Filing # 121627871 E-Filed 02/19/2021 1.0:49:13 AM —



                                                                  IN THE CIRCUIT COURT, FOURTH
                                                                  JUDICIAL CIRCUIT, IN AND FOR
                                                                  DUVAL COUNTY,FLORIDA

                                                                  CASE NO.:


            TANE1UA DURHAM,

                   Plaintiff,

            VS.


            WAL-MART STORES EAST,LP,


                   Defendant.


                      PLAINTIFF'S FIRST REQUEST FOR ADMISSIONS TO DEFENDANT

                   COMES NOW the Plaintiff, TANEICEA DURHAM, by and through her undersigned

            counsel, and pursuant to Florida Rules of Civil Procedure 1.370, and hereby requests that

            Defendant, WAL-MART STORES EAST,LP,respond the following within forty-five(45)days

            from the date ofservice hereof.

                   1. Admit that the subject incident occurred in an area visible by Defendant's in-store ,

                       cameras.

                   2. Admit that the subject incident was captured on Defendant's cameras.

                   3. Admit that video ofthe subject incident exists.

                   4. Admit that video ofthe subject inciderit existed but no longer exists.
                                                                                                          ,
                   I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished to

            the Defendant,together with the Summons and Complaint.

                   DATED:February 18,2021


                                                                                                              t 41:



                                                              1


ACCEPTED: DUVAL COUNTY,JODY PHILLIPS, CLERK,02/19/2021 10:57:38 AM
Case 3:21-cv-00325-MMH-JBT Document 11 Filed 03/23/21 Page 16 of 52 PageID 16




                              MORGAN & MORGAN,P.A.

                             /s/Sarah A. Foster
                             SARAH A.FOSTER,ESQUIRE
                             FL Bar No.: 0115462
                             76 South Laura Street, Suite 1100
                             Jacksonville, Florida 32202
                             Telephone:(904)361-4442
                             Facsimile:(904)361-7242
                             Primary: sarahfoster@forthepeople.com
                             Secondary: vharrison@forthepeople.com
                             Secondary: lcubera@forthepeople.com
                             Attorneyfor Plaintfff




                                      2
          Case 3:21-cv-00325-MMH-JBT Document 1 Filed 03/23/2116-2021-CA-001000-XXXX-MA
                                                                Page 17 of 52 PageID 17 Div: CV-C

    Filing # 121627871 E-Filed 02/1.9/2021 10:49:13         A,IVI
                                                                    IN THE CIRCUIT COURT, FOURTH
                                                                    JUDICIAL CIRCUIT, lN AND FOR
                                                                    DUVAL COUNTY,FLORIDA

                                                                    CASE NO.:
                                                                    DIVISION:

             TANEKIA DURHAM,

                      Plaintiff,

             VS.


             WAL-MART STORES EAST,LP,


                      Defendant.


                       PLAINTIFF'S FIRST REQUEST FOR PRODUCTION TO DEFENDANT

                     PURSUANT TO Rule 1.350, Florida Rules of Civil Procedure, Plaintiff, TANEICIA

            DURHAM, by and through her undersigned counsel, requests that Defendant, WAL-MART

            STORES EAST, LP, produce for inspection and/or copying the documents set forth below.

            Defendant shall produce these documents at Morgan & Morgan,76 South Laura Street, Suite 1100,

            Jacksonville, Florida 32202 within forty-five(45)days after service ofthis Request to Produce.


                   L Definitions

                       A.     As used throughout this Request to Produce, the following terms are defined as

            follows:

                       B.    "Document" is used in the broad sense and means any tangible object or thing that

            contains, conveys, or records information. Production is required of the original, or any copy if the

            original is not available, of any book, record, minutes of meetings, reports and/or summaries of

            interviews, reports and/or summaries of investigations; opinions or reports of consultants; opinions

            of counsel; communications of any nature, including internal company communications,




ACCEPTED: DUVAL COUNTY,JODY PHILLIPS, CLERK,02/19/2021 10:57:36 AM
Case 3:21-cv-00325-MMH-JBT Document 1 Filed 03/23/21 Page 18 of 52 PageID 18



 memoranda, telegrams, telexes, letters, notes of telephone conferences, agreements, reports or

 summarics of negotiations, brochures, pamphlets, advertisements, circulars, trade letters, press

 releases, drafts and revisions of drafts of documents, any written, printed, typed or other graphic

 matter of any kind or nature, drawings, photograiihs, paper, communication, chart, tap, disk, card,

 wire or other electronic or mechanical recording or transcript or any other instrument or device from

 which information can be perceived, in the employees or agents, or known by Plaintiff to exist,

 unless otherwise privileged.

            C.   "Document" also includes copies containing information in addition to that

 contained on the original (such as notations, computations, attachments, etc.), and shall include all

 copies of documents by whatever means made and whether or not claimed to be privileged or

 otherwise excludable from discovery. To the extent that a request that a request calls for the

 production of multiple identical documents or things, only one copy of each such identical

 documents or things need be produced. Two copies are not identical if one of the copies has any

 information, writing, printing, or other marks not present on the other ofthe copies.

          D.     If any tape, disk, card, wire, or other electronic or mechanical recording or transcript

 or any computer program is produced, such documents as are necessity for the decoding, putting

 back, printing out and/or interpretation thereof, and any other documents which are necessity to

 convert such information into a useful and necessity to convert such information into a useful and

 usable format shall also be produced, in order to make this request under Rule 1.350 meaningful and

 genuine.

          E.     "Person" means any natural person, public or private corporation (whether or not

 organized for profit), partnership, unincorporated association, governmental agency or body, or

 other legal entity.




                                                    2
Case 3:21-cv-00325-MMH-JBT Document 1 Filed 03/23/21 Page 19 of 52 PageID 19



          F.     "Company" means any business or governmental entity to which this request is

 addressed and includes all ofits affiliated, subsidiaries, parents, divisions, successors in interest, and

 predecessors as well as all of its directors, officers, principals, partners, employees, agents,

 representatives, attorneys, any other persons working for or on behalfthereof, whether temporary or

 permanent, and any "person" in which Plaintiff has acquired an interest.

          G.     "Statement" means (1) any written statement made any a person and signed or

 otherwise adopted or approved by him; or (2) any stenographic, mechanical, electrical, or other

 recording, or a transcription thereof, which is a substantially verbatim recital of an oral statement

 made by that person and recorded contemporaneously with the making of such oral statement.

          H.     As may be used in these Request "and" is conjunctive (meaning, e.g., A and B); and

 "or" is disjunctive and inclusive (meaning, e.g., A or B, or both). No answer should be withheld, or

 limited, because it refers or relates to only one, or to more than one,item in a request.

         I.      As may be used in this Request to Produce, the terms "trademark" and "service

 mark" shall be considered interchangeable, and the term "mark" shall be considered to refer to any

 trademark, service mark, trade name, or business designation, or any other word, symbol, design,

 logo, title, or slogan used to identify the source of origin of products or services. References to

'products" or "goods" shall be considered to include services.

                                     II. Claim of Privilege

        If any document or statement is withheld from this request under a claim of privilege, then

 please furnish a list which identifies each document or statement for which privilege is claimed and

 include the following information for each such document:

                 1.      Description sufficient to identify.

                2.      The date(s).

                3.      The subject matter(s).
Case 3:21-cv-00325-MMH-JBT Document 1 Filed 03/23/21 Page 20 of 52 PageID 20



                4.         The sender(s) or author(s))

                5.         The recipient(s).

                6.         The persons to whom copies were furnished, together with theirjob titles.

                7.         The present depository or person having custody ofthe document.

                8.         The nature and basis ofprivilege or immunity claimed.

                9.         The paragraph(s) of this request to which each such document or statement

 relates or corresponds.

                           III. Grouping or Numbering ofItems Produced

        Pursuant to Fla. R. Civ. P. 1.350, it is requested that the document or other items submitted

 in response to this Request to Produce be organized and labeled according to the individual

 paragraphs of the request to which they are responsive, and within each group, arranged in

 chronological order.

                           IV. Place,time, and manner of response.

        A response to this Request to Produce is due within forty-five (45) days after service of this

 Request to Produce, and shall be made at the offices of Morgan & Morgan, P.A., 76 South Laura

 Street, Suite 1100, Jacksonville, Florida 32202, or at such other place as the parties may agree.

 Authentic copies of document may be supplied, provided that existing originals are available for

 inspection, examination, and comparison.




                                                                                                         to
                                                    4
Case 3:21-cv-00325-MMH-JBT Document 1 Filed 03/23/21 Page 21 of 52 PageID 21



      DEFENDANT SHALL PRODUCE THE FOLLOWING ITEMS AND MATTERS:

         1.     All statements made by any witnesses to the subject incident.

        2.      All statements made by the Plaintiff pertaining to or concerning the subject incident.

        3.      All photographs ofthe Plaintiff depicting injuries received in the subject incident.

         4.       A copy of any and all insurance agreements, insurance policies or agreements of any
 kind or nature under which any person or company carrying on an insurance business may be liable
 to satisfy part of all of a judgment which may be entered in this action or to indemnify or reimburse
 any payments made to satisfy any such judgment or settlement, including but not limited to a
 certified copy ofthe declarations sheet as to each such policy.

        5.      All photographs ofthe incident scene and surrounding areas.

         6.      Any surveillance video and/or pictures of the Plaintiff taken during or following the
 subject incident.

         7.      All video depicting the loading dock area in the twelve (12) hours before and after
 the subject incident.

         8.       Any written documents received by the Defendant prior to the date of this incident
 relating to or discussing the condition complained of.

        9.      Copies of all invoices, repair orders or work orders relating to the loading dock
 within the subject store for the twelve (12) months preceding the date of this incident and for the
 twelve(12) month period following the date ofthis incident.

         10.    Copies of all invoices, repair orders or work orders relating to the loading dock
 within the subject store for the (36) months preceding the date of this incident and for the twelve
(12) month period following the date ofthis incident.

          1 1.   A copy of policies and procedures pertaining to safety on the loading dock in effect
 at the time ofthe subject incident.

         12.    Any other training documents policies and procedures pertaining to safety on the
 loading dock in effect at the time ofthe subject incident.

                 13.    Any and all agreements, 'contracts, or other documents reflecting which
 entity was responsible for the maintenance of the subject property at the time of the incident and/or
 who had control and/or ownership ofthe property at the time ofthe accident.

          14.     A copy of any incident reports regarding any personal injury or workers
 compensation incident occurring at the loading doick ofthe subject store for the three(3) years prior
 to the incident.



                                                  5
Case 3:21-cv-00325-MMH-JBT Document 1 Filed 03/23/21 Page 22 of 52 PageID 22




         15.   Any and all medical records of Plaintiff, obtained from Defendant, in any manner
 and/or from any source.

        16.     Any and all lease agreements related to the property at issue.

         17.     Any and all warnings, whether written or otherwise, received prior to or after the
 incident at issue related to the condition at issue.

        18.    Please produce any and all medical records of the Plaintiff and identify from where
 and when the records were obtained.

         19.     Time clock details for all persons working on the subject loading dock within
 twelve hours before and after the subject incident. If said persons did not punch in/out during the
 subject time, please provide the person's name and job title.

        20.     Any and all sign in/out sheets or other logs applicable to product delivery for the
 twelve hours before and after the subject incident.


          HEREBY CERTIFY that a true and correct copy ofthe foregoing has been furnished to
                                                I   .
 the Defendant, together with the Summons and Complamt.

        DATED: February 18, 2021


                                      MORGAN & MORGAN,P.A.

                                      /s/Sarah A. Foster
                                      SARAH A.FOSTER,ESQUIRE
                                      FL Bar No.: 0115462
                                      76 South Lhura Street, Suite 1100
                                      Jacksonville, Florida 32202
                                      Telephone:(904)361-4442
                                      Facsimile:(904)361-7242
                                      Primary: sarahfoster@forthepeople.com
                                      Secondary:'vharrison@forthepeople.com
                                      Secondary: lcubera@forthepeople.com
                                      Attorneyfor Plaintfff
          Case 3:21-cv-00325-MMH-JBT Document 1 Filed 03/23/2116-2021-CA-001000-XXXX-MA
                                                                Page 23 of 52 PageID 23 Div: CV-C

          # 121627871 E-Filed 02/19/2021 10:49:13 AM

                                                                IN THE CIRCUIT COURT, FOURTH
                                                                JUDICIAL CIRCUIT, IN AND FOR
                                                                DUVAL COUNTY,FLORIDA

                                                                CASE NO.:
                                                                DIVISION:
            TANEKIA DURHAM,

                   Plaintiff,

            vs.

            WAL-MART STORES EAST,LP,


                   Defendant.


                   PLAINTIFF'S NOTICE OF SERVICE OF INTERROGATORIES TO DEFENDANT

                   COMES NOW the Plaintiff, TANEKIA DURHAM, by and through her undersigned

            counsel, and hereby propounds upon Defendant, WAL-MART STORES EAST,LP, pursuant to

            Rule 1340, Florida Rules of Civil Procedure, the attached interrogatories, numbered one (1)

            through twenty-five (25), answers to which will be due within forty-five(45) days from the date of

            service.

                   I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished to

            the Defendant,together with the Summons and Complaint.

                   DATED:February 18, 2021

                                                 MORGAN. & MORGAN,P.A.

                                                 /s/Sarah A. Foster
                                                 SARAH A.FOSTER,ESQUIRE
                                                 FL Bar No:: 0115462
                                                 76 South Laura Street, Suite 1100
                                                 Jacksonville, Florida 32202
                                                 Telephone:,(904)361-4442
                                                 Facsimile:(904)361-7242
                                                 Primary: sarahfoster@forthepeople.com
                                                 Secondary: vharrisonQforthepeople.com
                                                 Secondary:,lcubera@forthepeople.com
                                                 Attorneyfor Plaintiff




ACCEPTED: DUVAL COUNTY,JODY PHILLIPS, CLERK,02/19/2021 10:57:35 AM
Case 3:21-cv-00325-MMH-JBT Document 1 Filed 03/23/21 Page 24 of 52 PageID 24



                                                      IN THE CIRCUIT COURT, FOURTH
                                                      J UDICIAL CIRCUIT, IN AND FOR
                                                      DUVAL COUNTY,FLORIDA

                                                      CASE NO.:
                                                      DIVISION:
 TANEKEA DURHAM,

        Plaintiff,

 vs.

 W AL-MART STORES EAST,LP,


        Defendant.


        PLAINTIFF'S NOTICE OF SERVICE OF INTERROGATORIES TO DEFENDANT

        COMES NOW the Plaintiff, TANEKIA DURHAM, by and through her undersigned

 counsel, and hereby propounds upon Defendant, WAL-MART STORES EAST,LP, pursuant to

 Rule 1.340, Florida Rules of Civil Procedure, the attached interrogatories, numbered one (I)

 through twenty-five (25), answers to which will be due within forty-five (45) days from the date of

 service.

        I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished to
                                                                                                       %to
 the Defendant, together with the Summons and Complaint.

        DATED: February 18, 2021

                                      MORGAN & MORGAN,P.A.

                                      /s/Sarah A. Foster
                                      SARAH A.FOSTER,ESQUIRE
                                      FL Bar No.: 01 15462
                                      76 South Laura Street, Suite 1100
                                      Jacksonville, Florida 32202
                                      Telephone:(904)361-4442
                                      Facsimile:(904) 361-7242
                                      Primary: sarahfoster@forthepeople.com
                                      Secondary: vharrison@forthepeople.com
                                      Secondary: lcubera@forthepeople.com
                                      Attorneyfor Plaintiff
Case 3:21-cv-00325-MMH-JBT Document 1 Filed 03/23/21 Page 25 of 52 PageID 25




                             DEFINITIONS AND INSTRUCTIONS

 1.    For the purposes of these interrogatories, "you," "your," and "Defendant" means WAL-
       MART STORES EAST,LP.

 2..   As used in these interrogatories, "document" or "documents" means the original and all
       copies of the original which differ in any respect from the original (whether by
       interlineation, draft copy, notations written thereon, indication of copies sent or received or
       to whom routed, or otherwise) of any letter, correspondence; pamphlet, memorandum,
       handwritten note, work paper, video, photograph, microfilm, report, contract, chart, paper,
       drawing and any other written, recorded or transcribed matter of any description, however
       produced or reproduced, and all supplements and amendments thereto.

 3.    As used in these interrogatories, "identify all documents" means:(a) describe the documents
       by generic type (e.g., invoice, debit memo) and also specifically (e.g., name of the
       document, number of pages, summary of its substance);(b) state any identification number
       on each document;(c) state where each document is currently kept and where it has been
       kept since its creation; and (d) state the name, address, phone number, date of birth, social
       security number of the present custodian, all past custodians, and the dates during which
       each custodian had custody of each document. Please follow procedures (a)-(d) for each
       document which originated with DEFENDANT, or anyone else who generated documents
       relevant to this litigation and responsive to these interrogatories.

 4.    You have the burden of proving any objection that you make to an interrogatory.

 5.    If you claim that a privilege (attorney-client, work product, trade secret, etc.) prevents you
       from answering an interrogatory or identifying a document, please state the nature of the
       privilege and the grounds for its assertion. In addition, if you claim that a privilege prevent;
       the production of a document, identify the document as described in Paragraph 3 and all
       persons, whether natural or artificial, who received or reviewed the document.

       If you fail to answer an interrogatory on thc grounds that an interrogatory is unduly
       burdensome or will cause you great expense, please explain why and supply as much
       information as you can that is not unduly burdensome or too expensive to obtain.

 7.    If you fail to answer an interrogatory on the grounds that an interrogatory is not calculated to
       lead to admissible evidence, please explain why you believe it does not meet this broad
       standard.

 8.    If you fail to answer an interrogatory on any other grounds, please explain why.
Case 3:21-cv-00325-MMH-JBT Document 1 Filed 03/23/21 Page 26 of 52 PageID 26




                   PLAINTIFF'S INTERROGATORIES TO DEFENDANT

    I. State the full name, address, occupation and employer of any and all, persons who answer
       these Interrogatories or who have provided information used in compiling the answers %,to
       these Interrogatories.




    2. Is the name of the Defendant correctly stated in the Complaint? If not, please state the
       correct name and if applicable all name changes from the date of the alleged incident to
       the present.




    3. State the correct corporate name for the owners and operators of the subject business
       location on the date of the incident alleged in the Complaint.




    4. Are the date and place of the alleged incident correctly stated in the Complaint? If not,
       please statc the date, time and place of this alleged incident believed or known by you,
       your agents or attorneys to be correct.




    5. Please state whether any incident report was prepared by your employees in response to
       the incident giving rise to this action, and if there was one, please list the name, address
       and occupation of the current custodian of said incident report.




                                                3
Case 3:21-cv-00325-MMH-JBT Document 1 Filed 03/23/21 Page 27 of 52 PageID 27




    6. State the full name, address, occupation and employer of any and all persons who have
       investigated this incident for or on behalf of your, your attorneys, agents, insur ance
       carrier, etc.




    7. State the full name, address, occupation and employer of any and all persons known to
       have any information concerning the incident alleged in the Complaint in this action.




    8. State the full name, address, occupation and employer of all persons contacted by any
       investigators in their investigation of this incident.




    9. State the name, address, employer and telephone numbers of any and all persons known
       to you or to anyone acting on your behalf, who heard or saw or claims to have heard or
       seen any of the events or happenings that occurred immediately before, at the time of, or
       immediately after this incident.




    10. Have you, your agents, investigators, attorneys or anyone acting on your behalf, obtained
        any kind of written, recorded, or other type of statement from the Plaintiff or any persons
        described in your previous Interrogatory answers? If so, please identify each statement
        by date, identity of person giving statement and name of current custodian of each
        statement.




                                                4
Case 3:21-cv-00325-MMH-JBT Document 1 Filed 03/23/21 Page 28 of 52 PageID 28


                                                       -




     1 1. Based on your knowledge at this time, describe in detail how the alleged incident
          happened, including all actions taken by the Defendant to prevent the incident.




     1 2. State the frequency and dates of inspections of the subject dock door for the 1 day prior
          to the incident and the 24-hour period after this incident, which is the subject matter of
          this litigation. State the name, address and job title of the person who made the last
          inspection prior to the incident.




     1 3. Did any person inspect the subject dock door within 24 hours prior to the alleged
          incident? If so, please state the name and address of each person performing said
          inspection, the times or frequencies of said inspection(s), and whether or not said
          inspection(s) revealed any defect or condition to be present.




                                                                                                       •
     14. Did any person inspect the subject dock door within 24 hours after the alleged incident?
         If so, please state the name and address of each person inspecting said area, the time and
         date of each inspection, and the employment capacity of each person, if any.




     1 5. State whether you have within your possession or control photographs, plates, diagrams
          of the incident scene or objects connected with said incident. Describe any and all such
          items.




 _   16. Please _state _whether or not you have experienced .any other_ similar _incidents at the
         subject location within three (3) years prior to the date of incident.



                                                 5
Case 3:21-cv-00325-MMH-JBT Document 1 Filed 03/23/21 Page 29 of 52 PageID 29




    17. If your answer to question 16 is yes, please list the name, address and occupation and
        telephone number for each and every individual involved in said incidents and describe
        the status of the individual (i.e., person falling, eye witnesses, etc.)




    1 8. Please state the name, address and telephone number for those individuals responsible for
         maintaining the premises involved in this action on the date of the incident in question.




    19. Please give the name, address, and occupation of the person with your company who
        would have the most details concerning the loading dock procedures utilized by your
        company on the premises involved in this action on the date of the incident in question.




    20. If you contend that Plaintiff acted in such a manner as to cause or contribute to the
        incident, give a concise statement of the facts upon which you rely.




    21. Does the Defendant or its attorneys intend to call any non-medical expert witnesses at the
        trial of this case? If so, please state the name and address of each witness, their
        qualifications as an expert, the subject matter upon which they are expected to testify, and
        the substance of the facts and opinions to which each expert is expected to testify and a
        summary of the grounds for each opinion.




                                                 6
Case 3:21-cv-00325-MMH-JBT Document 1 Filed 03/23/21 Page 30 of 52 PageID 30

                        -                       o



    22. State whether there is liahility insurance covering the Defendant(s) for this incident. If
        yes, identify the insurance carrier, policy number and applicable limits of liability.




    23. How long does in-store video of the subject loading dock remain in Wal-Mart's
        possession prior to any automatcd deletion.




    24. How long does the in-store video of the area of incident last until it is overridden or
       deleted without any human alteration, preservation, or modification.




    25. How many of Defendant's in-store cameras were capable of capturing the area of incident
        in the twelve hours before and after the incident.




                                                7
Case 3:21-cv-00325-MMH-JBT Document 1 Filed 03/23/21 Page 31 of 52 PageID 31


                               ct-                                                                 - •   -




                                      VERIFICATION PAGE
                                                                                            0




                                            Signature on behalf of Defendant,
                                            WAL-MART STORES EAST,LP



                                            Print Name



                                            Title


 STATE OF
 COUNTY OF

         BEFORE ME, the undersigned authority, duly licensed to administer oaths and take
 acknowledgments,            personally         appeared                                      as
                                    of Defendant, WAL-MART STORES EAST, LP, being first
 duly sworn, deposes and says that he/she read the Answers to the foregoing Interrogatories, and
 that they are true and correct to the best of his/her knowledge.
         SWORN TO AND SUBSCRIBED before me, on this                                     day of

                         ,2021.




                                            Notary Public (signature)


                                            Notary Public (type, print stamp commission)

                                            My Commission Expires:

 o Personally Known OR
 o Produced Identification
 o Type of Identification Produced:




                                               8
Case 3:21-cv-00325-MMH-JBT Document 1 Filed 03/23/21 Page 32 of 52 PageID 32




                         EXHIBIT B
Case 3:21-cv-00325-MMH-JBT Document 1 Filed 03/23/21 Page 33 of 52 PageID 33
Case 3:21-cv-00325-MMH-JBT Document 1 Filed 03/23/21 Page 34 of 52 PageID 34
Case 3:21-cv-00325-MMH-JBT Document 1 Filed 03/23/21 Page 35 of 52 PageID 35
          Case 3:21-cv-00325-MMH-JBT Document 1 Filed 03/23/21 Page 36 of 52 PageID 36
Filing # 123198045  E-Filed 03/16/2021 03:34:30 PM




         IN THE CIRCUIT COURT OF THE
         FOURTH JUDICIAL CIRCUIT IN AND
         FOR DUVAL COUNTY, FLORIDA

                                                         CASE NO.: 162021CA001000XXXXMA
         TANEKIA DURHAM,

               Plaintiff,

        vs.

        WAL-MART STORES EAST, LP,

               Defendant.
        ____________________________________________ /

                                    DEFENDANT’S ANSWER,
                       AFFIRMATIVE DEFENSES AND DEMAND FOR JURY TRIAL
                              TO PLAINTIFF’S ORIGINAL COMPLAINT

               Defendant, WAL-MART STORES EAST, LP, by and through undersigned counsel,

        and pursuant to Florida Rule of Civil Procedure 1.110, hereby serves Defendant’s Answer,

        Affirmative Defenses, and Demand for Jury Trial to Plaintiff’s Original Complaint, as

        follows:

                                         COMPLAINT
          Plaintiff, TANEKIA DURHAM, hereby sues Defendant, WAL-MART STORES EAST,

               1.      Admitted, at this time, for jurisdictional purposes only. Denied as to any

        remaining allegations.

               2.      Unknown, therefore denied.
Case 3:21-cv-00325-MMH-JBT Document 1 Filed 03/23/21 Page 37 of 52 PageID 37




       3.     Admitted, at this time, for jurisdictional and venue purposes only. Denied as

to any remaining allegations.

       4.     Admitted that the Defendant owned a retractable "metal door" in the

loading dock area of the store, but denied that the door was free standing.

       5.     Denied, as phrased.

       6.     Denied.

       7.     Denied.

       8.     Defendant    denies    the   allegations   in   Paragraph   8,   including   all

subparagraphs, and demands strict proof thereof.

       14.    Denied.

       15.    Denied.

                                AFFIRMATIVE DEFENSES

       1.     The Complaint fails to state a cause of action as it does not specifically state

ultimate facts as to the alleged dangerous condition or knowledge thereof on the part of

this Defendant.

       2.     The Plaintiff was guilty of negligence, which negligence was the sole and

legal cause of the accident described in the Complaint, thereby barring all claims, or in

the alternative, such negligence contributed to the accident and alleged damages, thus

requiring an apportionment of Plaintiff’s damages according to Plaintiff’s degree of fault.

Furthermore, to the extent Plaintiff was under the influence of any alcoholic beverage or
Case 3:21-cv-00325-MMH-JBT Document 1 Filed 03/23/21 Page 38 of 52 PageID 38




drug and was more than 50% at fault for Plaintiff’s own harm, Plaintiff’s claim would be

barred by Section 768.36, Florida Statutes.

       3.     There were sufficient intervening and superseding causes, including the

negligence of other persons, parties or entities, to which this Defendant had no control.

In accordance with Section 768.81, Florida Statutes, the Defendant is entitled to an

apportionment of fault and an apportionment of damages, as the Doctrine of Joint and

Several Liability has been abolished.

       4.     Plaintiff has received, or is entitled to receive, payments from collateral

sources as identified by Section 768.76, Florida Statutes. To the extent that subrogation

rights do not exist or have been waived, the Defendant is entitled to a set-off for any

collateral sources paid to or on behalf of the Plaintiff and/or as allowed by Section 768.041,

Florida Statutes.

       5.     The accident in question and damages alleged were proximately caused by

the negligence of other persons and/or entities not subject to this Defendant’s control.

In accordance with Section 768.81, Florida Statutes, the Defendant is entitled to an

apportionment of fault and an apportionment of damages under the modification of the

Doctrine of Joint and Several Liability.

       6.     Plaintiff failed to mitigate or minimize Plaintiff’s damages, if any.
Case 3:21-cv-00325-MMH-JBT Document 1 Filed 03/23/21 Page 39 of 52 PageID 39




          7.    The Defendant is entitled to a set-off of all sums or money, settlement,

judgment or otherwise received by the Plaintiff from any other party or non-party to this

action.

          8.    The cause of any damages to Plaintiff was open and obvious and Plaintiff

expressly assumed the ordinary risk incident to this.         The accident and damages

complained of by Plaintiff in this Complaint was due to the ordinary risk expressly

assumed by the Plaintiff.

          9.    The Plaintiff voluntarily used the subject premises knowing of the risks, if

any, incidental to use and therefore assumed all ordinary risks.

          10.   Plaintiff failed to take ordinary and reasonable care in conducting

themselves on the premises. Specifically, Plaintiff is a truck driver who has utilized the

type and style of rolling door on multiple occasions prior to this alleged incident. The

Plaintiff had a duty to act reasonably and ensure the door was fully, properly lifted prior

to entering the area underneath the door. Plaintiff’s failure to use all ordinary care and

reasonable care was the direct and proximate cause of Plaintiff’s damages.

          11.   This Defendant did not create, and had insufficient notice regarding the

problems complained of by Plaintiff. Any and all conditions complained of by Plaintiff

existed for such a short period of time that there was no notice to this Defendant so that

corrective action could be taken. Defendant further avails itself of all defenses and

burdens required of Plaintiff pursuant to Section 768.0755, Florida Statutes (July 1, 2010).
Case 3:21-cv-00325-MMH-JBT Document 1 Filed 03/23/21 Page 40 of 52 PageID 40




       12.    If discovery reveals that at the time and place of the accident complained of

Plaintiff was either a trespasser or an uninvited licensee, then Defendant would not owe

Plaintiff the duty or duties alleged in the Complaint. Furthermore, Defendant is entitled

to all defenses and immunities provided for in Section 768.075, Florida Statutes, relating

to trespassers under the influence, or discovered, or committing acts.

       13.    At the time and place complained of, person or persons not operating under

the control and consent of this Defendant so carelessly and negligently conducted

themselves so as to cause the alleged accident, injuries and damages, and such

negligence was the sole and proximate cause of the accident, thus barring all claims for

damages against the Defendant.

       14.    The Plaintiff’s damages were caused by third parties not party to this

litigation and this Defendant is entitled to have its liability reduced on a pro rata basis for

the negligence of any and all persons not parties to this litigation.

       15.    Any disability, disfigurement or injury claims alleged by Plaintiff, are a result

of a pre-existing condition or were caused by a subsequent injury or injuries and were not

caused or aggravated by any alleged acts of negligence of third parties.

       16.    Defendant avails itself of all statutory defenses and burdens of proof

required by Florida law, FAC or Federal law, including but not limited to Chapters 324, 768

and 627, Florida Statutes.
Case 3:21-cv-00325-MMH-JBT Document 1 Filed 03/23/21 Page 41 of 52 PageID 41




       17.    Plaintiff has failed to mitigate damages because: the medical bills are not

reasonable and/or necessary; the billing is excessive; the treatment and/or billing was not

casually related to the accident; the medical providers have engaged in conduct (excessive

billing or treatment) which was not reasonably foreseeable; Plaintiff had health insurance

and treated under a Letter of Protection, which is void against public policy, and

Defendant is entitled to a write-down or setoff pursuant to Section 641.3154, Florida

Statutes and Marion v. Orlando, 2009 W.L. 7582985 (Fla. Cir. Ct. 2009). If Plaintiff is a

Medicare beneficiary, then Defendant is entitled to a write-down or setoff under the

Medicare fee schedule.

       18.    Defendant asserts that the Plaintiff’s past and future damages are reduced

or offset by the amount of any governmental or charitable benefits available and further,

that the Defendant is entitled to an offset by any and all payments which have been made

or will be made to the Plaintiff as a result of the injuries alleged in the Complaint.

       19.    Defendant asserts that it is entitled to a set off of any contractual discount

of medical bills or expenses, negotiated write off of medical bills or expenses or

negotiated agreement to pay medical bills or other expenses in the future pursuant to the

law of collateral source setoffs and Goble v. Frohman, 901 So.2d 830 (Fla. 2005).

Alternatively, Plaintiff is not entitled to claim bills, costs or expenses incurred but waived

or not actually incurred by the Plaintiff.
Case 3:21-cv-00325-MMH-JBT Document 1 Filed 03/23/21 Page 42 of 52 PageID 42




       20.    The collateral source rule is no longer applicable, because the Patient

Protection and Affordable Care Act mandates that all persons obtain health insurance.

Therefore, evidence relating to collateral source benefits received in the past and available

in the future to Plaintiff’s statutory survivors is admissible and such collateral source

benefits shall offset and reduce any past or future economic damages awarded.

       21.    To the extent that the Plaintiff failed to comply with the mandate of the

Patient Protection and Affordable Care Act to obtain health insurance, Plaintiff has failed

to mitigate its damages and Plaintiff’s recovery must be reduced by the amount

attributable to such failure.

                                DEMAND FOR JURY TRIAL

       Defendant demands a jury trial on all issues so triable.

       WHEREFORE, Plaintiff should take nothing by this action and Defendant should

go hence without day.

                                   CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished

via Electronic Mail, to all counsel of record listed on the attached Service List, this 16th

day of March, 2021.
Case 3:21-cv-00325-MMH-JBT Document 1 Filed 03/23/21 Page 43 of 52 PageID 43




                                      LUKS, SANTANIELLO,
                                      PETRILLO & COHEN
                                      Attorneys for Defendant
                                      301 W Bay Street, #1050
                                      Jacksonville, FL, 32202
                                      Telephone: (904) 791-9191
                                      Fax: (904) 791-9196




                                      By:       s/ Jessalea M. Shettle
                                            TODD SPRINGER
                                            Florida Bar No.: 178410
                                            JESSALEA M. SHETTLE
                                            Florida Bar No.: 127614
                                            LUKSJAX-Pleadings@LS-Law.com

SERVICE LIST

Morgan and Morgan, P.A.
Sarah A. Foster. Esq
76 S. Laura Street, Suite 1100
Jacksonville, Florida 32202
sfoster@forthepeople.com
vharrison@forthepeople.com
lcubera@forthepeople.com
          Case 3:21-cv-00325-MMH-JBT Document 1 Filed 03/23/21 Page 44 of 52 PageID 44
Filing # 122350170  E-Filed 03/02/2021 03:50:13 PM




        IN THE CIRCUIT COURT, FOURTH JUDICIAL
        CIRCUIT, IN AND FOR DUVAL COUNTY,
        FLORIDA

        CASE NO.: 2021-CA-001000

        TANEKIA DURHAM,

               Plaintiff(s),

        v.

        WAL-MART STORES EAST, LP,

               Defendant(s).
                                                   //

                               NOTICE OF DESIGNATION OF E-MAIL ADDRESSES

               Defendant, WAL-MART STORES EAST, LP, by and through the undersigned

        counsel, hereby files this Notice of Designation of E-mail Addresses pursuant to Fla. R.

        Jud. Admin. 2.516, and notify all parties that the following e-mail address is the

        designated e-mail address for service of all pleadings or other documents required to

        be served in this matter.

                                      LUKSJAX-Pleadings@LS-Law.com

        **THISEMAIL ADDRESS IS FOR THE SERVICES OF COURT
        DOCUMENTS ONLY. ALL OTHER COMMUNICATIONS SHOULD BE
        DIRECTED TO THE ATTORNEY OF RECORD.**
Case 3:21-cv-00325-MMH-JBT Document 1 Filed 03/23/21 Page 45 of 52 PageID 45

Case No.: 2021-CA-001000
Page 2




                                CERTIFICATE OF SERVICE

       WE HEREBY CERTIFY that a true and correct copy of the foregoing has been

furnished via Electronic Mail, to all counsel of record on the attached Service List, this

2nd day of March, 2021.

                                             LUKS, SANTANIELLO, PETRILLO & COHEN
                                             Attorneys for Defendant
                                             301 W BAY STREET
                                             SUITE 1010
                                             JACKSONVILLE, FL 32202
                                             Telephone: (904) 791-9191
                                             Facsimile: (904) 791-9196




                                             By:      /s/ Jessalea M. Shettle
                                                   TODD T. SPRINGER
                                                   Florida Bar No.: 178410
                                                   Jessalea M. Shettle
                                                   Florida Bar No.: 127614
                                                   LUKSJAX-Pleadings@LS-Law.com




SERVICE LIST
Morgan and Morgan, P.A.
Sarah A. Foster, Esq.
76 South Laura Street, Suite 1100
Jacksonville, Florida 32202
sfoster@forthepeople.com
lcubera@forthepeople.com
vharrison@forthepeople.com
          Case 3:21-cv-00325-MMH-JBT Document 1 Filed 03/23/21 Page 46 of 52 PageID 46
Filing # 122350170  E-Filed 03/02/2021 03:50:13 PM




        IN THE CIRCUIT COURT, FOURTH JUDICIAL
        CIRCUIT, IN AND FOR DUVAL COUNTY,
        FLORIDA

        CASE NO.: 2021-CA-001000

        TANEKIA DURHAM,

              Plaintiff(s),

        vs.

        WAL-MART STORES EAST, LP,

              Defendant(s).
                                                    //

                                       NOTICE OF APPEARANCE

              The Law Firm of LUKS, SANTANIELLO, PETRILLO & COHEN, hereby files its Notice
        of Appearance as Counsel for Defendants, , herein and requests service of all pleadings,

        notices and other papers in this matter.
                                       CERTIFICATE OF SERVICE

              WE HEREBY CERTIFY that a true and correct copy of the foregoing has been

        furnished via Electronic Mail, to all counsel of record on the attached Service List, this

        2nd day of March, 2021.

                                                   LUKS, SANTANIELLO, PETRILLO & COHEN
                                                   Attorneys for Defendant
                                                   301 W BAY STREET
                                                   SUITE 1010
                                                   JACKSONVILLE, FL 32202
                                                   Telephone: (904) 791-9191
                                                   Facsimile: (904) 791-9196
Case 3:21-cv-00325-MMH-JBT Document 1 Filed 03/23/21 Page 47 of 52 PageID 47

Case No.: 2021-CA-001000
Page 2




                                    By:      /s/ Jessalea M. Shettle
                                          TODD T. SPRINGER
                                          Florida Bar No.: 178410
                                          Jessalea M. Shettle
                                          Florida Bar No.: 127614
                                          LUKSJAX-Pleadings@LS-Law.com


SERVICE LIST
Morgan and Morgan, P.A.
Sarah A. Foster, Esq.
76 South Laura Street, Suite 1100
Jacksonville, Florida 32202
sfoster@forthepeople.com
lcubera@forthepeople.com
vharrison@forthepeople.com
3/23/2021                            Case 3:21-cv-00325-MMH-JBT Document   1 Filed
                                                                   Comprehensive        03/23/21
                                                                                 Case Information      Page 48 of 52 PageID 48
                                                                                                  System




                                                                                                                                                                                     eportaluser


                                                                                                                                                                                  Expand All


        Case Number              Filed Date        County                             Case Type                                          Status               Contested       Jury Trial
  162021CA001000XXXXMA
                                02/18/2021        DUVAL                                                                                  OPEN                   No                Yes
   [162021CA001000XXXXMA]


                Filing Date                                 Description                           Active                                 Contested               Judgment Date
                                               Other Negligence-Premises Liability-
               02/18/2021                                                                         NO                                       NO                             -
                                                           Commercial


                            Party Name                                          Party Type                                    Attorney                           Bar ID

       DEES, ROBERT MICHAEL                                 JUDGE

       Springer, Todd T                                     ATTORNEY

       Foster, Sarah A                                      ATTORNEY

       DURHAM, TANEKIA                                      PLAINTIFF                                      FOSTER, SARAH ALLEN                       115462

       WALMART STORES EAST LP                               DEFENDANT                                      SPRINGER, TODD TELLSON                    178410

    Dockets

                                                                                       Page : 1                   ALL
      Image         Doc #        Action Date                                                                    Description                                                       Pages

               13             03/16/2021          ANSWER AND AFFIRMATIVE DEFENSES TO PLTF; TO PLTF                                                                            8

                                                  SUMMONS RETURNED INDICATING SERVICE WAL-MART STORES EAST,LP C/O ITS R.A. ON FEBRUARY 24 2021 @ 03;00 PM; WAL-MART
               12             03/11/2021                                                                                                                                      4
                                                  STORES EAST,LP C/O ITS R.A. ON FEBRUARY 24 2021 @ 03;00 PM
                                                  NOTICE OF DESIGNATING PRIMARY EMAIL ADDRESS FOR THE SERVICE OF PLEADINGS AND PAPERS --DEFT'S AND ATTY; --DEFT'S AND
               11             03/02/2021                                                                                                                                      2
                                                  ATTY
                                                  NOTICE OF APPEARANCE OF COUNSEL TODD SPRINGER FOR WALMART STORES EAST LP; 178410; Todd Springer for WALMART STORES
               10             03/02/2021                                                                                                                                      2
                                                  EAST LP
               9              02/19/2021          DEMAND FOR JURY TRIAL

               8              02/19/2021          CASE FEES PAID: $411.00 ON RECEIPT NUMBER 3815026; CASE FEES PAID: $411.00 ON RECEIPT NUMBER 3815026                        1

               7              02/19/2021          REQUEST FOR ADMISSIONS (PLTF'S FIRST) TO DEFT; (PLTF'S FIRST) TO DEFT                                                       2

               6              02/19/2021          REQUEST TO PRODUCE (PLTF'S FIRST) TO DEFT; (PLTF'S FIRST) TO DEFT                                                           6

               5              02/19/2021          NOTICE OF SERVICE OF INTERROGATORIES (PLTF'S) TO DEFT; (PLTF'S) TO DEFT                                                     1

               4              02/19/2021          SUMMONS ISSUED TO WAL-MART STORES EAST LP; TO WAL-MART STORES EAST LP                                                       3

               3              02/19/2021          COMPLAINT                                                                                                                   3

               2              02/18/2021          COVER SHEET                                                                                                                 3

               1              02/18/2021          OTHER NEGLIGENCE-PREMISES LIABILITY-COMMERCIAL; Other Negligence-Premises Liability-Commercial


    Judge Assignment History


    Court Events


    Financial Summary


    Reopen History




https://www.flccis.com/ccis/app/caseinformation.xhtml?query=qhmX2iRBwgz1EwCjzMC7V84HFasFUbwFo2Kum6Qh3Hc                                                                                        1/1
          Case 3:21-cv-00325-MMH-JBT Document 1 Filed 03/23/21 Page 49 of 52 PageID 49
Filing # 122897538  E-Filed 03/11/2021 09:23:40 AM
Case 3:21-cv-00325-MMH-JBT Document 1 Filed 03/23/21 Page 50 of 52 PageID 50
Case 3:21-cv-00325-MMH-JBT Document 1 Filed 03/23/21 Page 51 of 52 PageID 51
Case 3:21-cv-00325-MMH-JBT Document 1 Filed 03/23/21 Page 52 of 52 PageID 52
